Citation Nr: 0528895	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-29 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for pulmonary 
tuberculosis.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for ulcer disease.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for dysentery.  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for malaria.  

6.  Entitlement to service connection for residuals of 
avitaminosis.  

7.  Entitlement to service connection for residuals of 
malnutrition.  

8.  Entitlement to service connection for residuals of 
beriberi.  

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had Philippine Guerrilla and combined service 
from April 1945 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions in May 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In October 2005 this case was advanced on the docket.  

The issue of service connection for post-traumatic stress 
disorder (PTSD) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran was notified of an April 2002 rating action 
that denied service connection for pulmonary tuberculosis, 
arthritis, ulcer disease, dysentery, and malaria but he did 
not appeal and that decision is final.  

2.  The additional evidence received since that April 2002 
rating is cumulative or redundant of the evidence of record 
when that decision was issued or is not material and does not 
suggest the veteran has pulmonary tuberculosis, arthritis, 
ulcer disease, dysentery, and malaria as a result of his 
service in the military.  

3.  The veteran was not a prisoner-of-war (POW).  

4.  The veteran does not have avitaminosis, malnutrition, and 
beriberi of service origin.  


CONCLUSIONS OF LAW

1.  The April 2002 rating action denying service connection 
for pulmonary tuberculosis, arthritis, ulcer disease, 
dysentery, and malaria is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  

2.  New and material evidence has not been received since 
that April 2002 rating decision to reopen the claims for 
pulmonary tuberculosis, arthritis, ulcer disease, dysentery, 
and malaria.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  

3.  Avitaminosis, malnutrition, and beriberi were not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.304 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, the appellant was notified of the VCAA in March 2004, 
prior to the rating decision which is being appealed, in 
accordance with the timing requirements of the VCAA.  

Moreover, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  Such is the case here.  

"VA has chosen to assist claimants attempting to reopen in 
limited circumstances.  Specifically, VA will give the 
assistance described in [38 C.F.R.] § 3.159(c)(1)-(3) 
[obtaining Federal and non-Federal records].  Until the claim 
is reopened, however, VA will not give the assistance in 
[38 C.F.R.] § 3.159(c)(4) (providing a medical examination or 
obtaining a medical opinion)."  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. September 2003) (PVA).  

The RO has sought and received private clinical records.  He 
has not received VA treatment.  The more recent statements 
and correspondence from the veteran and his representative do 
not make reference to or otherwise mention any additional 
treatment from other sources (e.g., private or non-VA, etc.).  
Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Analysis

The Petition to Reopen the Claims for Service Connection for 
pulmonary tuberculosis, arthritis, ulcer disease, dysentery, 
and malaria

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.; 
See, too, Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Service connection also may be granted for any disease 
initially diagnosed after discharge from service, when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain conditions, such as arthritis, ulcer 
disease, and pulmonary tuberculosis, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

If a veteran is a former POW and was detained or interned for 
not less than 30 days, and avitaminosis, beriberi (including 
beriberi heart disease) or malnutrition (including optic 
atrophy associated with malnutrition) become manifest to a 
degree of at least 10 percent any time after such service, 
the disease shall be presumed to have been incurred in 
service, even though there is no evidence of it during 
service.  The regulations provide that the term beriberi 
heart disease includes ischemic heart disease in a former POW 
who has experienced localized edema during captivity.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(c) 
(2002).  

In May 2002 the veteran was notified of an April 2002 rating 
decision which, in pertinent part, denied service connection 
for pulmonary tuberculosis, arthritis, ulcer disease, 
dysentery, and malaria but he did not appeal that decision.  
When not appealed, that decision became final and binding 
on the veteran based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  
Because he did not appeal that decision, this, in turn, means 
there must be new and material evidence to reopen the claims 
and warrant further consideration of them on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regardless of how the RO ruled on the question of reopening, 
the Board must determine whether new and material evidence 
has been submitted since the RO's April 2002 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Reopening requires a two-step analysis.  First, VA must 
determine whether new and material evidence has been 
submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
submitted, the claim is reopened and VA will proceed to 
evaluate the merits of the claim after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); and Fossie v. West, 
12 Vet. App. 1 (1998).  

The VCAA amendments to 38 C.F.R. § 3.156 only apply to 
applications to reopen that were received on or after August 
29, 2001.  Here, the veteran's petition to reopen was 
received in February 2004, after that cutoff date.  
Therefore, the amended version of 38 C.F.R. § 3.156(a), 
providing a new definition of new and material evidence, 
applies to his current appeal.  New evidence is that which 
was not previously considered, i.e., neither cumulative nor 
redundant of earlier evidence, and material evidence is that 
which by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2004).  

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Indeed, for the 
limited purpose of determining whether the claim should be 
reopened, weighing the probative value of the evidence in 
question is not permitted.  See Wilkinson v. Brown, 8 Vet. 
App. 263, 270-71 (1995) (citing Justus v. Principi, 3 Vet. 
App. 510 (1992); Cox v. Brown, 5 Vet. App. 95, 98 (1993); and 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).  The question 
of the probative value of new and material evidence does not 
arise until the claim is reopened and addressed on the 
full merits.  

The new evidence must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
the last final disallowance of the claim but need not be 
probative of all elements required for the award.  Sutton v. 
Brown, 9 Vet. App. 553, 562 (1996) (citing Evans v. Brown, 9 
Vet. App. 273, 283 (1996)).  

Factual Background

The veteran's service records show that on examination for 
enlistment he had no pertinent abnormality.  The service 
records are otherwise negative for all of the claimed 
disabilities.  

Dr. Novela reported in September 2000 that he had seen the 
veteran at that time for Class III, pulmonary tuberculosis.  

Dr. Alvarez reported in September 2001 that he had seen the 
veteran in July 2001 for epigastric pain associated with a 
cough and with spitting up blood.  He was given medication to 
treat pain which might be due to a gastric ulcer.  He was 
given medication with "INH" for the cough and spitting up 
of blood for what was reported to be pulmonary tuberculosis.  

Dr. Alvarez also submitted an affidavit in February 2003 
stating that he had been a POW but had escaped and had 
participated in combat with the veteran.  

On file is an October 2001 statement from a private physician 
reporting that the veteran was being treated for chest pains 
and difficulty with respiration of several weeks duration.  
He was also taking medication for hypertension. 

In a January 2002 affidavit the veteran reported that he had 
been treated for an ulcer as well as for pulmonary 
tuberculosis and arthritis but could not obtain a supporting 
statement because the treating physician was dead.  

In an August 2003 affidavit another service comrade of the 
veteran stated that he had escaped after being a Japanese POW 
and had participated in combat with the veteran.  

In February 2004 Dr. Escuadra reported that because of the 
unavailability of food the veteran had suffered from 
malnutrition, avitaminosis, beriberi, and an ulcer.  Due to a 
lack of potable drinking water he had suffered from recurrent 
dysentery.  Due to exposure to infected mosquitoes he had 
developed malaria.  Physical and psychological conditions 
during the war had caused the veteran to develop poor stamina 
and a breakdown in his immune system and, thus, he had 
developed pulmonary tuberculosis.  He still had pulmonary 
tuberculosis, arthritis, and ulcers.  The physician opined 
that the veteran had service-connected malnutrition, 
avitaminosis, beriberi, pulmonary tuberculosis, ulcer 
disease, dysentery, and malaria.  

The evidence received since the April 2002 rating decision 
includes duplicate copies of the February 2004 statement of 
Dr. Escuadra .  These are not new.  Also received are 
statements from that physician pertaining to the veteran's 
claim for service connection for PTSD.  Also received was 
another affidavit, from the service comrade that submitted 
the August 2003 affidavit, again attesting to the veteran's 
participation in combat.  These are not material to the 
issues before the Board. 

The new evidence includes an August 2000 chest X-ray which 
revealed that the veteran has bilateral upper lung Koch's 
infiltrates.  A March 2004 chest X-ray revealed bilateral 
fibrotic and hazed tuberculous infiltrates as well as minimal 
pleural effusion versus thickening in the left lung.  



In May 2004 Dr. Largoza reported that he had treated the 
veteran from 1946 to 1980 for malnutrition, avitaminosis, 
pulmonary tuberculosis, ulcer disease, beriberi, and 
arthritis.  The physician had not kept his clinical records 
because he was no longer practicing medicine and had not 
believed that the medical records were need.  In a statement 
later that month that physician opined that the veteran was 
"service connectedly ill" from malnutrition, pulmonary 
tuberculosis, ulcer disease, avitaminosis, malaria, recurring 
dysentery, arthritis, and beriberi because these were the 
illnesses for which he had treated the veteran in 1946.  
However, the veteran now reported only having chest pain and 
stomachache due to ulcer disease.  

On VA psychiatric examination in August 2004 the diagnoses 
were age-related cognitive decline and a history of pulmonary 
tuberculosis and generalized arteriosclerosis.  

On VA neuropsychological evaluation in August 2004 it was 
reported that the veteran's years of smoking had resulted in 
a respiratory infection.  He was also reported to be 
suffering from arthritis.  

In a November 2004 psychiatric evaluation report by Dr. 
Escuadra it was reported that the veteran had epigastric 
pains which were the result of his anxiety.  

The veteran's wife reported in a December 2004 affidavit that 
he had been treated by physicians for ulcers, malnutrition, 
beriberi, and dysentery.  He was always sick due to pulmonary 
tuberculosis and ulcer disease.  

Pulmonary tuberculosis

Under 38 C.F.R. § 3.374(c) a "[d]iagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment."  

The old evidence indicated that the veteran had been treated 
for pulmonary tuberculosis since 2000 but Dr. Escuadra's 
medical opinion was not considered sufficiently probative to 
grant service connection.  

The new evidence includes a statement from another physician 
indicating that the veteran had been treated since 1946 for, 
in part, pulmonary tuberculosis.  While the physician opined 
that the veteran had pulmonary tuberculosis which was related 
to military service, by virtue of having been treated in 
1946, after military service, this is insufficient because it 
is not confirmed by any clinical or laboratory studies or by 
findings based on hospital observation or treatment.  

Indeed Dr. Largoza did not relate any information as to the 
findings during the period that he reportedly treated the 
veteran nor did he give any indication of the type of 
treatment given the veteran, to include medications that are 
very specific to the treatment of pulmonary tuberculosis, 
which the old evidence otherwise shows that the veteran 
received only beginning in 2000.  

Accordingly, the additional evidence received is not 
sufficient to reopen the claim for service connection for 
pulmonary tuberculosis.  

Arthritis and Ulcer Disease

For service connection for arthritis, there must be 
radiological evidence of arthritis.  Here, neither the old 
nor the new evidence radiologically documents the presence of 
arthritis.  Also, to grant service connection, there must be 
clinical evidence of ulcer disease.  Here, neither the old 
nor the new evidence clinically documents the presence of 
ulcer disease.  Accordingly, the additional evidence received 
is not sufficient to reopen the claims for service connection 
for arthritis and ulcer disease.  



Dysentery

The old evidence did not establish, despite the opinion of 
Dr. Escuadra, that the veteran had dysentery.  The new 
evidence includes that statement of Dr. Largoza that the 
veteran had had recurring dysentery.  However, Dr. Largoza 
continued and stated that the veteran now has pain but did 
not state that the pain was related to dysentery.  In other 
words, Dr. Largoza did not report that the veteran now had 
any chronic residuals of past episodes of dysentery.  

So, this evidence is not material for the purpose of 
reopening the claim for service connection for dysentery.  

Malaria

For service connection for malaria it must be shown by 
acceptable clinical or laboratory studies, e.g., blood 
smears, that the veteran had a malarial infection.  Here, 
neither the old nor the new evidence documents either by 
clinical or laboratory studies the presence of malarial 
parasites in the veteran's blood at any time.  So, the new 
evidence is not material for the purpose of reopening the 
claim for service connection for dysentery.  

Avitaminosis, Malnutrition and Beriberi

While two service comrades of the veteran, one of whom is now 
a physician, have reported having been POWs of the Japanese 
Government during World War II, neither reported that the 
veteran had been a POW.  In fact, the veteran has never 
reported that he was a POW.  So, the provisions for 
presumptive service connection for certain diseases and 
illnesses related to POWs are not for application in this 
case.  

Here, there is no competent medical evidence that the veteran 
has ever had avitaminosis, malnutrition or beriberi.  Dr. 
Escuadra stated that the veteran had had avitaminosis, 
malnutrition, and beriberi at some unspecified time due to an 
unavailability of food.  However, it was not reported that 
this unavailability of food occurred during military service.  
Dr. Largoza reported having treated the veteran after 
military service for avitaminosis, malnutrition and beriberi 
but likewise did not report that they were due to the 
veteran's military service.  In fact, neither physician 
related any clinical, laboratory or physical findings to 
support their diagnoses of avitaminosis, malnutrition, and 
beriberi.  So, their conclusions that any avitaminosis, 
malnutrition, and beriberi warranted service connection are 
lacking in probative value.  

Rather, it appears that the statements of Drs. Escuadra and 
Largoza are based upon a history which could only have been 
related by the veteran or his spouse.  Any diagnoses based, 
as in this case, solely upon such a history and not 
corroborated by additional competent medical findings or 
observations does not rise to the level of competent medical 
evidence and is no more deserving of probative value that the 
lay histories upon which they are based.  

Accordingly, service connection for avitaminosis, 
malnutrition, and beriberi is not warranted.  


ORDER

The petition to reopen the claim for service connection for 
pulmonary tuberculosis, arthritis, ulcer disease, dysentery, 
and malaria is denied.  

Service connection for avitaminosis, malnutrition, and 
beriberi is denied.  





REMAND

The veteran was notified in November 2004 of an October 2004 
rating decision which denied service connection for PTSD.  He 
was notified in December 2004 of a rating decision that month 
which confirmed and continued the denial.  In February 2005 
he submitted a written statement.  The Board finds that this 
document should be read liberally and interpreted to be a 
written notice of disagreement (NOD) with respect to the 
issue of entitlement to service connection for PTSD.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2004); see 
also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD need 
only consist of a writing which expresses disagreement with 
an RO decision).  Where, as here, a veteran files a NOD and 
the RO has not issued a Statement of the Case (SOC), the 
claim must be remanded to the RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Hence, the claim 
for service connection for PTSD will be remanded to the RO 
for appropriate disposition, including issuance of a SOC, 
prior to further review. 

Accordingly, the case must be returned to the RO for the 
following:

The RO must issue a statement of the case, 
containing all applicable laws and regulations, on 
the issue of entitlement to service connection for 
PTSD.  The veteran should be advised of the time 
period in which to perfect his appeal.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


